DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 and 08/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3, lines 1 and 2 recites “The transceiver of claim 1, wherein the front-end circuit is a dedicated RF front-end circuit”, which is not clear and being indefinite since claim 1, lines 5 already recites “a dedicated RF front-end circuit”. It is not clear if it is the same dedicated RF front-end circuit in claim 1 or not.
a dedicated RF front-end circuit” in claim 3 should be changed to “a second dedicated RF front-end circuit”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US 9,543,900).
	Regarding claim 1, Lin et al. (figures 3-4) disclose a transceiver (300, 400) comprising: a radio-frequency (RF) front-end circuit (320 and 490), arranged to deal with communications of at least a first wireless communication standard (WiFi/WLAN; column 9, lines 56-58); a dedicated RF front-end circuit (310), arranged to deal with communications of a second wireless communication standard only (Bluetooth; column 9, lines 52-55); and a switchable matching circuit (340, 440; column 11, lines 4-18), coupled to the RF front-end circuit, the dedicated RF front-end circuit, and a signal port of a chip (N2), wherein the switchable matching circuit is arranged to provide impedance matching between the signal port and the RF front-end circuit when the RF front-end circuit is in operation, and provide impedance matching between the signal port and the dedicated RF front-end circuit when the dedicated RF front-
	Regarding claim 2, Lin et al. (figure 4A) disclose wherein the RF front-end circuit is a shared RF front-end circuit arranged to deal with communications of the first wireless communication standard and communications of the second wireless communication standard (column 12, line 56-60, wherein the LNA 490 maybe used to amplify Bluetooth and/or WLAN data signals, which could be used to amplify both Bluetooth and WLAN data signals).
Regarding claim 3, Lin et al. (figure 4A) disclose wherein the RF front-end circuit is a dedicated RF front-end circuit arranged to deal with communications of the first wireless communication standard only (column 12, line 56-60, wherein the LNA 490 maybe used to amplify Bluetooth and/or WLAN data signals, which could be used to amplify only WLAN data signal).
Regarding claim 20, Lin et al. disclose wherein the first wireless communication standard is a wireless fidelity (WiFi) standard (column 9, lines 56-58), and the second wireless communication standard is a Bluetooth standard (column 9, lines 52-55; and column 11, lines 10-30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Yu et al. (US 9,042,844).
Regarding claim 13, Lin et al. disclose the transceiver of claim 1 above. In addition, Lin et al. disclose wherein the RF front-end circuit comprises: a power amplifying circuit (320), arranged to generate output signal during a transmit (TX) mode of the RF front-end circuit; and a low-noise amplifying circuit (490), arranged to generate a single-ended input signal during a receive (RX) mode of the RF front-end circuit. Lin et al. do not explicitly disclose wherein the power amplifying circuit  arranged to generate differential output signals during a transmit (TX) mode of the RF front-end circuit; and further comprising a balance-unbalance (Balun) circuit, arranged to convert the differential output signals into a single-ended output signal during the TX mode of the RF front-end circuit, wherein a first output terminal of the Balun circuit is coupled to the signal port of the chip, and a second output terminal of the Balun circuit is coupled to a reference voltage; and the switchable matching circuit comprises: an inductive circuit, having a first terminal coupled to the signal port and a second terminal coupled to the low-noise amplifying circuit; and a first switch circuit, having a first terminal coupled to the second terminal of the inductive circuit and a second terminal coupled to the reference voltage. However, Yu et al. (figure 1) disclose transceiver with a front-end circuit comprising a power amplifying circuit (102) arranged to generate differential output signals during a transmit (TX) mode of the RF front-end circuit; and a balance-unbalance (Balun) circuit (104), arranged to convert the differential output signals into a single-ended output signal during the TX mode of the RF front-end circuit, wherein a first 
Regarding claim 14, Lin et al. and Yu et al. disclose the transceiver of claim 13 above. In addition, Yu et al. (figure 1) disclose wherein the switchable matching circuit (106) further comprises: a capacitive circuit (1062), having a first terminal coupled to the signal port (Np) and a second terminal coupled to the first terminal of the inductive circuit (1064), such that the first terminal of the inductive circuit is coupled to the signal port via the capacitive circuit (column 3, line 52 – column 4, line 6).
Regarding claim 15, Lin et al. and Yu et al. disclose the transceiver of claim 13 above. In addition, Yu et al. (figure 1) disclose wherein the switchable matching circuit (106) further comprises: a capacitive circuit (1062), having a first terminal coupled to the first output terminal (No1) of the Balun circuit (104); and a second switch circuit (1066), having a first terminal coupled to a second terminal of the capacitive circuit (1062) and a second terminal coupled to the reference voltage (Vgnd) (column 3, line 52 – column 4, line 6).
Regarding claim 16, Lin et al. and Yu et al. disclose the transceiver of claim 15 above. In addition, Yu et al. (figure 1) disclose wherein during the TX mode of the RF front-end circuit, the second switch circuit is switched on, and the first switch circuit is switched on (column 3, line 52 – column 4, line 6).
.

Allowable Subject Matter
Claims 4-12, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4-12, Lin et al. disclose transceiver of claim 1. However, Lin et al. fail to further disclose the transceiver above wherein the dedicated RF front-end circuit comprises: a power amplifying circuit, arranged to generate differential output signals during a transmit (TX) mode of the dedicated RF front-end circuit; a balance-unbalance (Balun) circuit, arranged to convert the differential output signals into a single-ended output signal during the TX mode of the dedicated RF front-end circuit; and a low-noise amplifying circuit, arranged to generate a single-ended input signal during a receive (RX) mode of the dedicated RF front-end circuit; the switchable matching circuit comprises: a first capacitive circuit, having a first terminal coupled to the signal port of the chip; a first switch circuit, having a first terminal coupled to a second terminal of the first capacitive circuit and a first output terminal of the Balun circuit, and a second terminal coupled to a reference voltage, wherein the single-ended output signal is generated at the first output terminal of the Balun circuit; a second capacitive circuit, having a first terminal coupled to a second output terminal of the Balun circuit; a second switch circuit, having a first terminal coupled to a second terminal of the second capacitive circuit and a second terminal coupled to the reference voltage; and an inductive circuit, having a first terminal coupled to the second terminal of the second capacitive circuit and a second terminal coupled to the low-noise amplifying circuit.

Regarding claim 17, Lin et al. and Yu et al. disclose the transceiver of claim 15. However, Lin et al. and Yu et al. fail to further disclose the transceiver above wherein the capacitive circuit comprises a capacitor array; and during the RX mode of the RF front-end circuit, the second switch circuit is controlled to select a capacitance value of the capacitive circuit, and the first switch circuit is switched off.
Regarding claim 19, Lin et al. and Yu et al. disclose the transceiver of claim 15. However, Lin et al. and Yu et al. fail to further disclose the transceiver above wherein the capacitive circuit comprises a capacitor array; and during an RX mode of the dedicated RF front-end circuit, the second switch circuit is controlled to select a capacitance value of the capacitive circuit, and the first switch circuit is switched on.
Claim 21 is allowed over the cited prior art.
Regarding claim 21, Lin et al. (figures 3-4) disclose a transceiver (300, 400) comprising: a plurality of circuits integrated in a chip, comprising: a first power amplifying circuit (320), arranged to generate first output signal; a second power amplifying circuit (310), arranged to generate second output signal; and a first low-noise amplifying circuit (490), arranged to generate a first single-ended input signal (column 11, line 4 – column 13, line 58). However, Lin et al. fail to further disclose the transceiver above wherein the first power amplifying circuit arranged to generate first differential output signals; the second power amplifying circuit arranged to generate second differential output signals; and the transceiver further comprising a first balance-unbalance (Balun) circuit, arranged to convert the first differential output signals into a first single-ended output signal, wherein the first single-ended output signal is generated at a first output terminal of the first Balun circuit; a second Balun circuit, arranged to convert the second differential output signals into a second single-ended output signal, wherein a first output terminal of the second Balun circuit is coupled to the signal port of the chip, and a second output 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heikkinen et al. (US 8,514,021) disclose a radio-frequency integrated circuit (RFIC) including one or more configurable low noise amplifier circuits.
Chien et al. (US 9,083,293) teach a transceiver includes a first power amplifier coupled to a chip output port of a chip; an impedance transforming circuit; a switching circuit arranged to selectively couple the chip output port to a first port of the impedance transforming circuit; and a receiving amplifier coupled to a second port of the impedance transforming circuit.

Desclos et al. (US 10,530,064) disclose an integrated circuit for use in radio frequency communication system.
Nosaka (US 10,686,421) discloses a radio frequency front end circuit includes a switch circuit, duplexers, and a capacitor; the switch circuit includes a main switch that switches connection between a common terminal and a selection terminal, a sub-switch that switches connection between the selection terminal and the ground according to exclusive ON and OFF relative to the main switch.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645